Citation Nr: 0313671	
Decision Date: 06/23/03    Archive Date: 06/30/03

DOCKET NO.  98-12 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for polyarthralgia, 
previously claimed as joint pain in the hips, elbows, knees, 
ankles, neck, and back, as due to an undiagnosed illness.

2.  Entitlement to service connection for headaches as due to 
an undiagnosed illness.

3.  Entitlement to service connection for chronic fatigue 
syndrome, claimed as fatigue, nightmares, sleep disturbances, 
and bad dreams, as due to an undiagnosed illness.

(Entitlement to service connection for loss of vision, 
gastrointestinal problems, uncontrolled body shaking and hair 
loss, and allergies as due to undiagnosed illnesses, will be 
the subject of a later decision.)



REPRESENTATION

Appellant represented by:	Oklahoma Department on 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Associate Counsel

INTRODUCTION


The veteran served on active duty from April 1989 to April 
1993.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which denied the benefit sought on 
appeal.

The Board has recharacterized the issue of entitlement to 
service connection for fatigue, night sweats, sleep 
disturbances, and bad dreams as due an undiagnosed illness, 
as shown on the cover page of the instant decision.  

The Board notes there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 2002)) 
became law.  Among other directives, the VCAA eliminated the 
well-grounded claim requirement, expanded the duty of VA to 
notify the appellant and the representative of requisite 
evidence, and enhanced the duty to assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.  Further, recent decisions by the U.S. 
Court of Appeals for Veterans Claims (Court) have mandated 
that VA ensure strict compliance with the provisions of the 
VCAA.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002); see also Bernard v. Brown, 4 Vet. App. 384 (1993); 
(Holding that when the Board addresses in its decision a 
question that has not been addressed by the RO, it must 
consider whether the appellant has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby.).  

Recently, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated provisions of 38 C.F.R. 
§ 19.9(a)(2) and (a)(2)(ii).  These provisions allowed the 
Board to develop evidence and take action to correct a 
missing or defective VCAA duty to notify letter as required 
by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1).  The Board no longer 
has authority to decide claims based on new evidence that it 
develops or obtains without securing a waiver.  Likewise, the 
Board can no longer attempt to cure VCAA deficiencies.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  

In September 2002, the Board requested all decisions 
pertaining to the award of disability compensation from the 
Social Security Administration (SSA).  The records have been 
obtained and associated with the claims folder.  The Federal 
Circuit's decision clearly indicates that the Board must 
first obtain a waiver prior to considering the additional 
evidence with respect to the veteran's claims of entitlement 
to service connection for loss of vision, gastrointestinal 
problems, uncontrolled body shaking and hair loss, and 
allergies as due to undiagnosed illnesses.  Thus, the Board 
will provide notice of the development as required by Rule of 
Practice 903. See 38 C.F.R. § 20.903(b).  After giving the 
notice and if a waiver has been obtained from the veteran, 
the Board will prepare a separate decision addressing the 
aforementioned issues.  Otherwise, the matters will be 
remanded for further development and adjudication by the RO.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issues on appeal has been obtained.

2.  The veteran served aboard the USS Frederick.  He received 
two Southwest Asia Service Medals for participation in 
Operation Desert Shield and Operation Desert Storm.  The 
veteran was awarded the Kuwait Liberation Medal for the 
period dated January 1991 to May 1991 and a Sea Service 
Ribbon for the period dated December 1990 to June 1991.

3.  The veteran has been diagnosed with polyarthralgias, 
previously claimed as joint pain in the hips, elbows, knees, 
ankles, neck, and back; this disorder has been found to be 
etiologically related to the veteran's Gulf War service.  

4.  Headaches have not been attributed to a known diagnosis.

5.   The veteran has been diagnosed with chronic fatigue 
syndrome, claimed as fatigue, night sweats, sleep 
disturbances, and bad dreams, which has been determined to be 
a qualifying chronic disability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
polyarthralgia, previously claimed as joint pain in the hips, 
elbows, knees, ankles, neck, and back, as a manifestation of 
an undiagnosed illness, have been met. 38 U.S.C.A. §§ 1110, 
1117, 1118, 1131, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2002).

2.  The criteria for entitlement to service connection for 
headaches as a manifestation of an undiagnosed illness, have 
been met. 38 U.S.C.A. §§ 1110, 1117, 1118, 1131, 5103, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.317 (2002).

3.  The criteria for entitlement to service connection for 
chronic fatigue syndrome, claimed as fatigue, night sweats, 
sleep disturbances, and bad dreams, as a manifestation of an 
undiagnosed illness, have been met. 38 U.S.C.A. §§ 1110, 
1117, 1118, 1131, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In view of the favorable disposition of the issues resolved 
in this determination, the Board finds that further 
development under the VCAA and/or previously existing law is 
not necessary. 

Laws and regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110. Service connection may be granted for any 
disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

On December 27, 2001, the President signed HR 1291, the 
"Veterans Education and Benefits Expansion Act of 2001" 
(VEBEA).  Section 202 of the bill expands compensation 
availability for Persian Gulf veterans to include "medically 
unexplained chronic multisymptom illness," such as 
fibromyalgia, chronic fatigue syndrome, and irritable bowel 
syndrome, as well as any diagnosed illness that the Secretary 
determines by regulation to be service connected. The changes 
are effective as of March 1, 2002.  38 U.S.C.A. § 1117, as 
added by § 202 of the "Veterans Education and Benefits 
Expansion Act of 2001," Pub. L. No. 107-103, 115 Stat. 976 
(2001).

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  In light of the Board's decision to 
grant the claim contained in the instant decision, to proceed 
in adjudicating this claim does not, therefore, prejudice the 
veteran in the disposition thereof.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

VA shall pay compensation in accordance with Chapter 11 of 
Title 38, United States Code, to a Persian Gulf veteran with 
a qualifying chronic disability that became manifest: during 
service on active duty in the Armed Forces in the Southwest 
Asia theater of operations during the Persian Gulf War; or to 
a degree of 10 percent or more not later than December 31, 
2006; and by history, physical, examination, or laboratory 
tests cannot be attributed to any known clinical diagnosis.  
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a).

The term "Persian Gulf veteran" means a veteran who served on 
active military, naval, or air service in the Southwest Asia 
Theater of operations during the Persian Gulf War.  38 C.F.R. 
§ 3.317(d)(1).  The Southwest Asia Theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the neutral zone between 
Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab 
Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the 
Persian Gulf, the Arabian Sea, the Red Sea, and the airspace 
above these locations.  38 C.F.R. § 3.317(d)(2).

A 'qualifying chronic disability' means a chronic disability 
resulting from any of the following (or any combination of 
any of the following): an undiagnosed illness; a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms; and any 
diagnosed illness that the Secretary determines.  38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317(a)(1)(i).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
unexplained rashes or other dermatological signs or symptoms, 
headaches, muscle pain, joint pain, neurological signs or 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system (upper or lower), 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 C.F.R. § 3.317(b).

Compensation shall not be paid under this section if: (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

On July 6, 2001, the Secretary of Veterans Affairs, under the 
relevant statutory authorities, determined that at that time 
there was no basis for establishing a presumption of service 
connection for any illness suffered by Gulf War veterans 
based on exposure to depleted uranium, sarin, pyridostigmine 
bromide, and certain vaccines.  See 66 Fed. Reg. 35,702-10 
(July 6, 2000), and 66 Fed. Reg. 58,784-85 (Nov. 23, 2001).

Background

The Board notes that the veteran has attributed the 
disabilities for which he seeks service connection to his 
period of active duty service.  Specifically, he claims that 
he suffers from the following as a result of exposure to 
toxic gases and smoke in the Persian Gulf: polyarthralgia, to 
include joint pains in the hips, elbows, knees, ankles, neck, 
and back; headaches; and chronic fatigue syndrome, to include 
fatigue, night sweats, sleep disturbances, and bad dreams.  

The veteran served in the United States Navy from April 1989 
to April 1993.  
The veteran served aboard the USS Frederick.  He received two 
Southwest Asia Service Medals for participation in Operation 
Desert Shield and Operation Desert Storm.  The veteran was 
awarded the Kuwait Liberation Medal for the period dated 
January 1991 to May 1991 and a Sea Service Ribbon for the 
period dated December 1990 to June 1991.  In addition, the 
veteran was awarded the National Defense Service Medal, a 
Navy Unit Commendation, a Joint Meritorious Unit Award, and a 
Special Coast Guard Operations Medal.  The veteran received 
an honorable discharge.

I.  Entitlement to service connection for polyarthralgia, to 
include joint pains in the hips, elbows, knees, ankles, neck, 
and back, as due to an undiagnosed illness. 

The Board has thoroughly reviewed all the evidence of record 
and after careful consideration of all procurable and 
assembled data, finds that entitlement to service connection 
for a disability manifested by polyarthralgia is warranted.  
In this regard, subsequent to his Persian Gulf service, the 
veteran has repeatedly complained of muscle pains, joint 
pains, and stiffness.  VA hospitalization records dated in 
September 1995 show the veteran was admitted for multiple 
arthralgias.  

VA outpatient treatment records dated between August 1995 and 
November 1995 reveal that the veteran was treated for 
complaints of joint pain and general muscle pain.  In October 
1995, it was noted the veteran had multiple arthralgias.  An 
entry dated in November 1995, notes joint pain as possibly 
being related to the Gulf War.

Various lay statements in the claims folder from family and 
friends, all indicate that the veteran had a multitude of 
problems after his service in the Gulf War, including joint 
pain.  Upon VA joints examination in November 1995, the 
veteran complained of pain in his hips, knees and shoulders.  
The examiner indicated there was no pathology involving the 
joints.

In December 1995, the veteran was afforded a VA spine 
examination.  The veteran complained of pain in his knees, 
hips, back, elbow, and neck, which began six months after his 
discharge from service.  Among other things, the veteran was 
diagnosed with fibromyalgia.  A July 1996 Gulf War 
Examination performed at the Houston VA Medical Center (VAMC) 
diagnosed the veteran with polyarthralgias.  The examiner 
found no evidence of any organic rheumatologic disease.

VA outpatient treatment records dated between January 1995 
and March 1997, confirm the diagnosis of polyarthralgia.  An 
April 1997 VA examination conducted in support of a claim for 
Aid and Attendance, found the veteran had multiple joint 
pains of unknown etiology.  An August 2000 VA examination, 
also conducted for evaluation of Aid and Attendance, 
diagnosed the veteran with fibromyalgia and polyarthralgia

An April 1997 private medical opinion from Dr. B.A.F-H. 
indicates the veteran had Palindromic Rheumatism consisting 
of polyarthralgia.  She further indicated as a neurologist, 
she didn't believe that any of the veteran's symptoms were a 
result of the Gulf War because there was no scientific basis 
for "Gulf War Syndrome."  Private medical records from the 
veteran's treating physician, Dr. T.L.A., dated between April 
1996 and July 2002, repeatedly note complaints of joint pains 
and muscle pains.  On numerous occasions, Dr. T.L.A. has 
diagnosed the veteran with polyarthralgia secondary to gas 
exposure in the Gulf War.  

In his July 2002 Videoconference hearing, the veteran 
testified that he was exposed to toxic gases and smoke during 
service.  He further stated that has suffered from chronic 
problems since his discharge, to include pain in his joints.  

In the instant case, the Board finds that with respect to the 
evidence presented, greater weight is to be accorded to the 
numerous findings of VA and Dr. T.L.A. as opposed to the 
April 1997 opinion of Dr. B.A.F-H. See Hayes v. Brown, 5 Vet. 
App. 60, 69-70 (1993) (it is the responsibility of the Board 
to assess the credibility and weight to be given the 
evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1992)); see also Guerieri v. Brown, 4 Vet. App. 467, 470-471 
(1993) (the probative value of medical evidence is based on 
the physician's knowledge and skill in analyzing the data, 
and the medical conclusion the physician reaches, as is true 
of any evidence, the credibility and weight to the attached 
medical opinions are within the province of the Board).  

The Board is especially of the opinion, that Dr. T.L.A. made 
a diagnosis of polyarthralgia and reached the conclusion that 
polyarthralgia was secondary to gas exposure in the Gulf, 
based on treatment of the veteran which spanned from 1996 to 
2002, in contrast to the single examination conducted by Dr. 
B.A.F.-H. See Miller v. West, 11 Vet. App. 345, 348 (1998) 
(medical opinions must be supported by clinical findings in 
the record; bare conclusions, even those made by medical 
professionals, which are not accompanied by a factual 
predicate in the record, are not probative medical opinions).

Therefore, based on the evidence delineated above, the 
veteran, who is a Persian Gulf veteran, has been found to 
have a 'qualifying chronic disability' for purposes of VA 
compensation.  As symptoms of joint pains have been found to 
be suggestive of polyarthralgia of unknown etiology and 
opined to be secondary to gas exposure in the Gulf War, they 
constitute an undiagnosed illness due to the veteran's Gulf 
War service. See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a).  
Thus, resolving all reasonable doubt in favor of the veteran, 
service connection for polyarthralgia, claimed as joint pain 
in the hips, elbows, knees, ankles, neck, and back, as a 
manifestation of an undiagnosed illness, is granted.

II.  Entitlement to service connection for headaches as due 
to an undiagnosed illness.

The Board has thoroughly reviewed all the evidence of record 
and after careful consideration of all procurable and 
assembled data, finds that entitlement to service connection 
for a disability manifested by headaches is warranted.  In 
this regard, service medical records indicate the veteran 
complained of headaches in the latter part of his active duty 
service.  Specifically, he reported migraine headaches upon 
an April 1991 dental health questionnaire.  

Post service, the veteran was admitted to the VA hospital in 
September 1995 for complaints of headaches associated with 
left sided weakness, paresthesias and scotoma.  The etiology 
was determined to be unknown.  VA outpatient treatment 
records dated between August 1995 and November 1995 contain 
complaints of headaches.  In September 1995, the veteran 
complained of headaches with left sided weakness.  In 
November 1995, the veteran complained of headaches causing 
nausea and vomiting.  The examiner diagnosed the veteran with 
chronic headaches.  The examiner indicated that it was 
questionable whether they were related to the Gulf War.

Various lay statements in the claims folder from family and 
friends, all indicate that the veteran had a multitude of 
problems after his service in the Gulf War, including 
headaches.  Upon VA Visual examination in December 1995, the 
veteran complained of headaches.  X-rays of the paranasal 
sinus were within normal limits.  The veteran was also 
afforded a VA Spine examination in December 1995.  The 
veteran indicated that he began having headaches about six 
months after he left the Gulf.  He stated they have gradually 
increased in their severity and are now constant.  He 
reported associated nausea and vomiting.  Neurological 
examination revealed the cranial nerves were intact.  The 
veteran was diagnosed with headaches consistent with 
migraines.

A private medical examination in support of aid and 
attendance dated in April 1996 also documented complaints of 
headaches.  A Gulf War Examination conducted in July 1996 by 
the Houston VAMC, indicated the veteran complained of daily 
headaches.  The veteran was diagnosed with chronic headaches.

VA outpatient treatment records dated between January 1995 
and March 1997 show repeated complaints of headaches.  In an 
April 1997 opinion from Dr. B.A.F.-H., she indicated that she 
did not believe complaints of headaches were a result of the 
Gulf War.   Private medical records from Dr. T.L.A. dated 
between April 1996 and October 2000 also contain repeated 
complaints of headaches and diagnoses of Gulf War Syndrome, 
polyarthralgias secondary to gas exposure in the Gulf War, 
and migraines.  The veteran complained of headaches on an 
August 2000 VA examination conducted in conjunction with a 
claim for Aid and Attendance.

Social Security Records contains numerous medical records 
used in a determination of disability compensation.  A 
September 2000 Pain Questionnaire indicates the veteran 
complained of headaches.  Additional private medical records 
from Dr. T.L.A. dated between October 1999 and February 2001 
contain repeated complaints of headaches, nausea, and 
vomiting.  These records indicate the veteran was exposed to 
toxic gases in the Gulf War.  In a September 2000 treatment 
note, Dr. T.L.A. indicated that headaches were most likely 
migraines, but also related to gases the veteran inhaled.  In 
January 2001 and February 2001 entries Dr. T.L.A. opines 
headaches were either migrainous or possibly related to gas 
inhalation.

In the instant case, the Board finds that with respect to the 
evidence presented, greater weight is to be accorded to the 
numerous findings of VA and Dr. T.L.A. as opposed to the 
April 1997 opinion of Dr. B.A.F-H. See Hayes, supra; see also 
Guerieri, supra.  The Board is especially of the opinion, 
that Dr. T.L.A. made diagnoses of migraines or  migraines 
related to gas inhalation, based on treatment of the veteran 
which spanned from 1996 to 2002, in contrast to the single 
examination conducted by Dr. B.A.F.-H. See Miller, supra.  

Therefore, based on the evidence delineated above, the 
veteran, who is a Persian Gulf veteran, has been found to 
have a 'qualifying chronic disability' for purposes of VA 
compensation.  The evidence of record establishes that 
headaches are indicative of an objective chronic disability 
that has existed for 6 months or more. 38 C.F.R. § 
3.317(a)(b).  As headaches have not been attributed to a 
known diagnosis, they constitute an undiagnosed illness due 
to the veteran's Gulf War service. See 38 U.S.C.A. § 1117; 38 
C.F.R. § 3.317(a).  Thus, resolving all reasonable doubt in 
favor of the veteran, service connection for headaches as due 
to an undiagnosed illness, is granted.

III.  Entitlement to service connection for chronic fatigue 
syndrome, claimed as fatigue, night sweats, sleep 
disturbances, and bad dreams, as due to an undiagnosed 
illness.

The Board has thoroughly reviewed all the evidence of record 
and after careful consideration of all procurable and 
assembled data, finds that entitlement to service connection 
for chronic fatigue syndrome (CFS) as a disability manifested 
by headaches is warranted.  In this regard, post-service 
records contain multiple complaints of fatigue.  Upon VA 
examination in December 1995, the veteran complained of 
chronic fatigue, which began within a year of his leaving the 
Gulf.  He indicated it was a gradual onset, which has caused 
him to cut back on his activities.  The examiner diagnosed 
the veteran with CFS.  The examiner opined, 

"the veteran appears to meet this 
criteria for the diagnosis because of a 
50% reduction in his activities as well 
as the associated findings of myalgias, 
fatigue after exercise, headaches, 
arthralgias, sleep disturbance, and 
neuropsychiatric disturbances."  

Various lay statements in the claims folder from family and 
friends, all indicate that the veteran had a multitude of 
problems after his service in the Gulf War, including 
fatigue.  Upon VA examination in August 2000, afforded in 
conjunction with a claim for aid and attendance, the veteran 
was diagnosed with CFS. 

In an October 2000 letter from Dr. T.L.A., he indicated that 
he agreed that the symptoms of a patient with CFS are similar 
to those of the veteran.  He stated that the fatigue, sleep 
disturbances, and neurologic signs of the veteran were 
similar to CFS, but they were not only due to CFS, but 
exposure to gases and pesticides used in the Gulf War as 
well.  Dr. T.L.A. stated the veteran had Gulf War Syndrome.

In the instant case, based on the evidence delineated above, 
the veteran, who is a Persian Gulf veteran, has been found to 
have a 'qualifying chronic disability' for purposes of VA 
compensation.  A 'qualifying chronic disability' means a 
chronic disability resulting from a medically unexplained 
chronic multisymptom illness (such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome) that is 
defined by a cluster of signs or symptoms.  38 U.S.C.A. § 
1117; 38 C.F.R. 
§ 3.317(a)(1)(i) (Emphasis added.)  The veteran has been 
diagnosed with CFS.

While the Board notes that Dr. T.L.A. indicated in a July 
2002 letter that the diagnosis of CFS was an error, he 
reaffirmed his opinion that the veteran's symptoms, to 
include fatigue and sleep disturbances, plus additional 
complaints, were due the veteran's exposure to toxic gases 
and fumes during the Gulf War.  Dr. T.L.A. expressly stated 
that he was told that because of the diagnosis of CFS, the 
veteran would not be able to establish entitlement to service 
connection.  As noted above, Congress has expressly provided 
for the grant of service connection for CFS.  
Thus, resolving all reasonable doubt in favor of the veteran, 
service connection for 
chronic fatigue syndrome, claimed as fatigue, night sweats, 
sleep disturbances, and bad dreams, as due to an undiagnosed 
illness, is granted.


ORDER

Entitlement to service connection for polyarthralgia, 
previously claimed as joint pain in the hips, elbows, knees, 
ankles, neck, and back, as due to an undiagnosed illness, is 
granted.

Entitlement to service connection for headaches as due to an 
undiagnosed illness, is granted.

Entitlement to service connection for chronic fatigue 
syndrome, claimed as fatigue, night sweats, sleep 
disturbances, and bad dreams, as due to an undiagnosed 
illness, is granted.


	                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



